Citation Nr: 9934179	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for left knee 
chondromalacia, status post medial meniscectomy, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from August 
1974 to April 1975, and on active duty from November 1975 to 
November 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which denied the 
veteran's claim for an increase in a 10 percent rating for 
left knee chondromalacia, status post medial meniscectomy.  
The Board remanded the veteran's claim to the RO in May 1997 
and January 1999, for further evidentiary development.  The 
case was returned to the Board in November 1999.


REMAND

In its January 1999 remand, the Board directed the RO to 
schedule the veteran for a comprehensive VA orthopedic 
examination.  Pursuant to the Board's remand, a VA 
examination was indeed scheduled for June 1999; however, the 
veteran failed to report for such.  Evidence on file suggests 
that he was incarcerated at Powhattan Correctional Center at 
the time of the scheduled examination.  Even though the 
veteran was (and still may be) incarcerated, VA has a duty to 
assist him in developing his claim for an increased rating.  
This duty includes that VA undertake reasonable efforts to 
provide him with a compensation examination so that his 
service-connected left knee disorder may be properly rated.  
As the claims file does not show that the RO had made 
sufficiently reasonable attempts to arrange a medical 
examination for the veteran within the special circumstances 
dictated by his incarcerated status, the case must be 
remanded to correct this deficiency.  38 U.S.C.A. § 5107(a) 
(West 1991); see Bolton v. Brown, 8 Vet. App. 185 (1995).

Additionally, it is noted that the January 1999 remand by the 
Board directed the RO to obtain additional relevant records 
and adjudicate the issue of service connection for arthritis 
of the left knee.  The RO did not comply with the 
aforementioned directives, although by law it was required to 
do so.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, 
the case must also be remanded to the RO so that such matters 
can be addressed.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any outstanding 
treatment records, regarding the left 
knee, from Powhattan Correctional Center.
 
2.  The RO should take any necessary 
steps to have the veteran undergo an 
orthopedic examination relative to his 
claim for an increased rating for a 
service-connected left knee disorder.  
All such arrangements should be made 
through the warden or other appropriate 
prison officials.

All studies deemed appropriate, including 
X-rays and range of motion studies in 
degrees of excursion, should be 
performed, and all findings should be set 
forth in detail.  It is requested that 
the examiner review the claims folder 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

a.  The physician should indicate whether 
the veteran has arthritis of the left 
knee.

b.  If the veteran has arthritis of the 
left knee, the examiner should indicate 
whether it is at least as likely as not 
that the arthritis is etiologically 
related to complaints or treatment noted 
in service.

c.  If the veteran has arthritis of the 
left knee, the examiner should also state 
whether it is at least as likely as not 
that the veteran's left knee arthritis 
was caused or worsened by his service-
connected left knee disability.

d.  The physician should indicate the 
range of motion of the veteran's left 
knee in terms of flexion and extension.

e.  The physician should indicate whether 
the veteran has recurrent subluxation or 
lateral instability of the left knee.  If 
so, the examiner should state whether the 
recurrent subluxation or lateral 
instability is slight, moderate, or 
severe.

f.  The examiner should also indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the left knee due to any 
of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under 38 C.F.R. 
§ 4.40 (1999), and weakened movement, 
excess fatigability, or incoordination 
under 38 C.F.R. § 4.45 (1999).

g.  In addition, the examiner should 
state whether pain significantly limits 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time.  Again, these 
determinations, if possible, should be 
expressed in terms of degree of 
additional range of motion loss due to 
pain on use during flare-ups.

All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full, to 
include a report of all findings 
necessary to comply with the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995) 
and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If any development is 
incomplete, the RO should take 
appropriate corrective action.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
adjudicate the issue of entitlement to 
service connection for left knee 
arthritis, and readjudicate the issue on 
appeal.  In adjudicating the veteran's 
claim for service connection for left 
knee arthritis, the RO should consider 
whether his left knee arthritis was 
caused or aggravated by the veteran's 
service-connected left knee disability.  
See Allen v. Brown, 7 Vet. App. 439 
(1995).  Further, in readjudicating his 
claim for an increased rating for his 
service-connected left knee disability, 
the RO should consider the application of 
38 C.F.R. § 4.40  regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination, or pain on movement of a 
joint pursuant to DeLuca v. Brown, 8 Vet. 
App. 202 (1995) as well as VAOPGCPREC 23-
97 (1997) and VAOPGCPREC 9-98 (1998).  In 
addition, the RO should again consider 


whether the issue of entitlement to an 
extraschedular rating warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. 
§ 3.321(b) (1999).

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order. 

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been

 remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


